UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DANTE MORGAN, also known as Memphis
Dante Morgan,
                           Plaintiff,
                    -against-
                                                                      19-CV-4121 (CM)
NEW YORK STATE DEPARTMENT OF
CORRECTIONS & COMMUNITY                                           ORDER OF DISMISSAL
SERVICES; OFFICER JANE DOE #1; NURSE
JANE DOE #1; NURSE JANE DOE #2;
FISHKILL CORRECTIONAL FACILITY,
                           Defendants.


COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, who is currently incarcerated in Fishkill Correctional Facility, is proceeding pro

se and in forma pauperis (“IFP”). He filed this complaint under 42 U.S.C. § 1983, alleging that

Defendants violated his constitutional rights. By order dated August 5, 2019, the Court directed

Plaintiff to amend his complaint to address deficiencies in his original pleading. Plaintiff filed an

amended complaint that was received by the Court on September 26, 2019. The Court has

reviewed the amended complaint and dismisses the action for the reasons set forth below.

                                    STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). The Court must also dismiss a complaint when the Court lacks

subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While the law mandates dismissal on

any of these grounds, the Court is obliged to construe pro se pleadings liberally, Harris v. Mills,

572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest [claims] that they
suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal

quotation marks and citations omitted) (emphasis in original).

                                         BACKGROUND

        Plaintiff’s amended complaint includes the following additional facts in support of his

claim: On November 22, 2017, Plaintiff slipped “on the unattended snow” while walking up

stairs to his housing unit and hit his left knee. (ECF No. 12, at 2.) He reported the injury to the

block officer, Defendant Officer Jane Doe, who instructed him to remain in his cell until after the

count. After the count was completed, Plaintiff was taken to the infirmary, where Defendant

Nurse Jane Doe #1 examined his knee and gave him ibuprofen. Because of the holiday schedule,

Plaintiff was unable to receive additional medication or treatment until the following Monday

(four days later).

        When Plaintiff was next seen, Physician’s Assistant Jane Doe examined him, advised him

to stay off his knee, and provided him with a knee brace, pain medication, and ice packs.

Plaintiff alleges that PA Jane Doe told him he would be “scheduled for an x-ray as soon as

possible.” (Id.) While waiting for an x-ray, Plaintiff was transferred to Fishkill Correctional

Facility. Defendant Nurse Jane Doe #2 examined him at Fishkill and noted that “there was

nothing in [his] file in regards to an x-ray.” (Id.) She provided him with 600mg of ibuprofen and

a knee brace and said he would be scheduled for an x-ray. Plaintiff asserts that “months passed”

before he was given an x-ray, which showed he had “developed arthritis as a result of [his]

injury.” (Id.)

        Plaintiff sues the New York State Department of Corrections and Community Services

(“DOCCS”), a Jane Doe correction officer, two Jane Doe nurses, and Fishkill Correctional

Facility. He seeks $13.5 million in damages.




                                                  2
                                          DISCUSSION

A.     Claims against DOCCS and Fishkill Correctional Facility

       The Court must dismiss Plaintiff’s claims under 42 U.S.C. § 1983 against DOCCS and

Fishkill Correctional Facility (“Fishkill”). “[A]s a general rule, state governments may not be

sued in federal court unless they have waived their Eleventh Amendment immunity, or unless

Congress has abrogated the states’ Eleventh Amendment immunity . . . .” Gollomp v. Spitzer,

568 F.3d 355, 366 (2d Cir. 2009). “The immunity recognized by the Eleventh Amendment

extends beyond the states themselves to state agents and state instrumentalities that are,

effectively, arms of a state.” Id. In 2011, the New York State Department of Correctional

Services and the New York State Division of Parole merged to become DOCCS. See Warren v.

Pataki, 823 F.3d 125, 133-34 n.4 (2d Cir. 2016). “DOCCS, as an arm of the state, stands in the

same position as the State of New York.” White v. New York, No. 19-CV-0543, 2019 WL

2578270, at *1 (S.D.N.Y. June 24, 2019). Fishkill is a facility operated by DOCCS and therefore

in the same position.

       Congress has not abrogated the States’ immunity for claims under § 1983. See Dube v.

State Univ. of N.Y., 900 F.2d 587, 594 (2d Cir. 1990). And the State of New York has not waived

its immunity to suit in federal court. See Trotman v. Palisades Interstate Park Comm’n, 557 F.2d

35, 40 (2d Cir. 1977). The Court therefore dismisses Plaintiff’s § 1983 claims against DOCCS

and Fishkill as frivolous under the doctrine of Eleventh Amendment immunity. See 28 U.S.C.

§ 1915(e)(2)(B)(i), (iii); Montero v. Travis, 171 F.3d 757, 760 (2d Cir. 1999) (“A complaint will

be dismissed as ‘frivolous’ when ‘it is clear that the defendants are immune from suit.’”)

(quoting Neitzke v. Williams, 490 U.S. 319, 327 (1989)).




                                                 3
B.     Plaintiff’s remaining claims

       Plaintiff’s amended complaint includes additional facts about his claim, but fails to

remedy the deficiencies the Court identified in its August 5, 2019 order to amend. (See ECF No.

11, at 4-6.) The amended complaint asserts “gross negligence” in regards to the medical

treatment Plaintiff received. But medical staff at both Downstate and Fishkill examined Plaintiff

and provided him with pain medication and a knee brace, and the physician at Fishkill scheduled

him for eight weeks of physical therapy. Plaintiff does not allege facts suggesting that any delay

in x-raying his knee resulted in “further significant injury or the ‘unnecessary and wanton

infliction of pain.’” Chance v. Armstrong, 143 F.3d 698, 702 (2d Cir. 1998) (quoting Gutierrez v.

Peters, 111 F.3d 1364, 1373 (7th Cir. 1997)). Moreover, Plaintiff has failed to allege facts

suggesting that any Defendants acted with a “sufficiently culpable state of mind” in depriving

him of adequate medical care. Nielsen v. Rabin, 746 F.3d 58, 63 (2d Cir. 2014) (citing

Salahuddin v. Goord, 467 F.3d 263, 280 (2d Cir. 2006)). The Court therefore dismisses

Plaintiff’s claims under § 1983 that Defendants were deliberately indifferent to his serious

medical needs or provided him with inadequate medical care for the reasons stated in its August

5, 2019 order. See 28 U.S.C. § 1915(e)(2)(B)(ii).

       It is unclear from the complaint whether Plaintiff also intended to assert a § 1983 claim

arising from the initial slip and fall. He uses the Court’s § 1983 complaint form, and states that

he slipped on “unattended snow” following a drop in temperature. To the extent Plaintiff is

asserting federal claim under § 1983, he fails to allege facts indicating that a correctional officer

demonstrated deliberate indifference to his safety. The Court therefore dismisses any § 1983

claim arising from Plaintiff’s slip and fall. 28 U.S.C. § 1915(e)(2)(B)(ii).




                                                  4
C.     State-law claims

       A district court may decline to exercise supplemental jurisdiction over state-law claims

when it “has dismissed all claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3).

Generally, “when the federal-law claims have dropped out of the lawsuit in its early stages and

only state-law claims remain, the federal court should decline the exercise of jurisdiction.”

Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988)). Having dismissed the federal

claims over which the Court has original jurisdiction, the Court declines to exercise its

supplemental jurisdiction over any state-law negligence claims Plaintiff may be asserting. See

Kolari v. New York-Presbyterian Hosp., 455 F.3d 118, 122 (2d Cir. 2006) (“Subsection (c) of

§ 1367 ‘confirms the discretionary nature of supplemental jurisdiction by enumerating the

circumstances in which district courts can refuse its exercise.’”) (quoting City of Chicago v. Int’l

Coll. of Surgeons, 522 U.S. 156, 173 (1997)).

                                          CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. Plaintiff’s complaint, filed IFP under 28 U.S.C.

§ 1915(a)(1), is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), (iii).

       The Court declines to exercise supplemental jurisdiction over any state-law claims

Plaintiff is asserting, and therefore does not reach the merits of any state-law claims Plaintiff is

asserting.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).




                                                  5
       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   October 28, 2019
          New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               6
